UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT




                                       ERRATA



                                                              August 24, 2007

Appeal No. 06-M830


IN RE SEAGATE TECHNOLOGY, LLC


Precedential Opinion


Decided: August 20, 2007


In the opinion for the court, the following changes have been made:

On page 8, lines 15-16, "Quantum Corp. v. Plus Development Corp., 940 F.2d 642, 643
(Fed. Cir. 1991)" has been replaced with "Quantum Corp. v. Tandon Corp., 940 F.2d
642, 643 (Fed. Cir. 1991)".

On page 21, line 9, “patentee” has been changed to “party”.